On Motion for Rehearing.
On motion for rehearing, appellant Mrs. Reeves contends we *588overlooked the material fact that neither she nor her deceased husband knew that the credit life insurance coverage they had been purchasing from the bank lapsed whenever the bank allowed them to make a late renewal of their indebtedness to the bank.
Decided September 12, 1990
Rehearing denied November 15, 1990
Short & Fowler, James M. Bivins, for appellant.
Billy G. Fallin, for appellee.
This assertion is negated in the motion for rehearing itself, where appellant Reeves avers: “Randy Kelly, appellee’s loan officer, testified that Mr. Reeves always requested credit life insurance in connection with the renewals of the loans.” Appellant Reeves does not contend this testimony of Randy Kelly was false. Even giving Mr. and Mrs. Reeves the benefit of any doubt on the bank’s motion for summary judgment, it must be concluded beyond any genuine material issue of fact that if they always requested credit insurance when they did come in late to renew the note, then presumptively they knew the previous credit coverage had lapsed with the maturing of the previous note.
Moreover, appellant Mrs. Reeves in her motion for rehearing refers to the note as one “they” had been purchasing and as to which the bank had allowed “them” to make late renewals, and she avers that in the past she or Mr. Reeves would come in and renew the note. Assuming the debt was somehow a joint obligation, or that if it was Mr. Reeves’ debt nevertheless Mrs. Reeves had express or implied authority to renew the note as his agent, we are unable to find any reason, amounting to a legal excuse, why Mrs. Reeves did not renew this note at some time between December 12 when it matured and December 18 when Mr. Reeves passed away. Moreover, clearly by her telephone request that they be allowed to renew it late because Mr. Reeves was out of town, she knew it had to be actually renewed by her or Mr. Reeves. It would cause too much uncertainty in commercial affairs to impose upon the bank, after Mr. Reeves’ unfortunate death, a supposed obligation to have renewed the note for him and to have obtained credit life insurance for him, merely because it had allowed him to make late renewals while he was alive, especially when the evidence shows beyond genuine dispute that Mr. and Mrs. Reeves knew they must come in and renew the note themselves, and always requested credit life insurance when they did so.

Motion for rehearing denied.